DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/02/2021.
In response to applicant’s traverse on regrouping claims 16-20 with claims 7-15 under Group II, examiner concurred that claims 7-20 would be examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (“Combining Image and Text Features: A Hybrid Approach to Mobile Book Spine Recognition”).
To claim 7, Tsai teach an electronic device (camera phone of Fig. 1) comprising: 

wherein the memory stores instructions, when executed, which cause the at least one processor to, 
acquire an image comprising an object through the camera (Fig. 3), 
identify first information relating to a shape of the object through a first area corresponding to the object in the image (page 2 section 3.1, detect individual book spines), 
identify second information relating to additional information of the object through a second area in the image (page 2 section 3.2, detect individual text on individual book spine), and 
provide at least one content corresponding to the first information obtained from a server (server of Fig. 1) through the display, based at least on the first information and the second information (pages 2-3 sections 3.2.1-3.2.3).

To claim 16, Tsai teach a method for providing content of an electronic device (as explained in response to claim 7 above).



To claims 8 and 17, Tsai teach claims 7 and 16.
Tsai teach wherein the server comprises a plurality of storage areas, wherein the instructions comprise instructions which cause the at least one processor to, obtain at least one content 

To claim 9, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, obtain at least one product identification information corresponding to the first information from the server, and obtain detailed information corresponding to the at least one product identification information from other external device (may be interpreted as the server) as at least part of the at least one content (sections 3.2.1, book title is a product identification).

To claim 10, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, detect the second information based one at least one of a text extracted from the image, a text corresponding to a label extracted from the image or a text corresponding to a shape of the object (section 3.2.1).

To claims 11 and 18, Tsai teach claims 10 and 16.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, set at least part of the text extracted from the image as the second information based on at least one of a size of a word extracted from the image, a display position of the word, the number of characters constituting the word, the number of languages included in the word, a remove word list or a distance between words (section 3.2.1).

To claim 12, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, provide the at least one content through the display, based on a level at which the at least one content is associated with the first information and the second information (sections 3.2.1-3.2.3, scoring).

To claims 13 and 19, Tsai teach claims 7 and 16.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, set a priority of the at least one content based on similarity of the at least one content and the first information (e.g., score), update a priority of the content corresponding to the second information among the at least one content (hybrid approach), and display the at least one content on the display based on the updated priority (sections 3.2.1-3.2.3).

To claims 14 and 20, Tsai teach claims 13 and 19.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, identify whether there is the content corresponding to the second information in at least one content corresponding to the first information (sections 3.2.1-3.2.2), if there is no content corresponding to the second information (section 3.2.1, if no exact matching word is found), obtain at least one other content corresponding to at least part of the second information from other external device (section 3.2.1, nearest neighbor word matching), and display the at least one content corresponding to the first information and the at least one other content on the display (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Combining Image and Text Features: A Hybrid Approach to Mobile Book Spine Recognition”).
To claim 15, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, update a priority of the redundant content among the at least one content corresponding to the first information, and display the at least one content corresponding to the first information on the display based on the updated priority (as explained in response to claim 13 above).  Though Tsai do not expressly disclose detecting a redundant content in the at least one content corresponding to the first information and the at least one other content, such feature is well-known in the art for optimizing matching in search, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Tsai, in order to optimize recognition, hence Official Notice is taken.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 11, 2021